1

2

3

4                              UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF WASHINGTON
5                                       AT TACOMA

6    JOHN J. BALCOM,
                                                           Case No. 3:19-cv-06151-TLF
7                              Plaintiff,
           v.                                              ORDER GRANTING STIPULATED
8                                                          MOTION FOR REMAND
     COMMISSIONER OF SOCIAL SECURITY,
9
                               Defendants.
10

11
           Based on the stipulation of the parties (Dkt. 21), it is ORDERED that the
12
     Commissioner’s decision regarding Plaintiff’s application for supplemental security
13
     income and disability benefits is reversed and remanded for a de novo hearing,
14
     pursuant to sentence four of 42 U.S.C. § 405(g).
15
           On remand, the Appeals Council will:
16
                •   Assign Plaintiff’s case to a different Administrative Law Judge (“ALJ”) to
17
                    further evaluate Plaintiff’s claims;
18
                •   The new ALJ will further develop the record;
19
                •   The new ALJ will offer Plaintiff the opportunity for a hearing; and
20
                •   Issue a new decision.
21

22

23

24

25
     ORDER GRANTING STIPULATED MOTION FOR
     REMAND - 1
1          Upon proper presentation, this Court will consider Plaintiff’s application for costs

2    and attorney’s fees under 28 U.S.C. § 2412 et seq.

3                                                    Dated this 18th day of May, 2021.

4                                                    A
                                                     Theresa L. Fricke
5                                                    United States Magistrate Judge
6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
     ORDER GRANTING STIPULATED MOTION FOR
     REMAND - 2
